DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant cites at least one previous patent application in the specification (i.e. “[0194] …Details regarding suitable techniques may be found in commonly-owned U.S. patent application Ser. No. 14/917,730, filed Mar. 9, 2016, which is hereby incorporated by reference in its entirety”).  These patents should also be disclosed via an Information Disclosure Statement.  See MPEP 609.04(a) 1, a portion of which is quoted here:  “The list of information complying with the format requirements of 37 CFR 1.98(a)(1)  and the identification requirements of 37 CFR 1.98(b)  may not be incorporated into the specification of the application in which it is being supplied, but must be submitted in a separate paper. A separate list is required so that it is easy to confirm that applicant intends to submit an information disclosure statement and because it provides a readily available checklist for the examiner to indicate which identified documents have been considered. A separate list will also provide a simple means of communication to applicant to indicate the listed documents that have been considered and those listed documents that have not been considered. Use of form PTO/SB/08A and 08B, Information Disclosure Statement, to list the documents is encouraged.”
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 – 13, 15 – 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohr, et al, U. S. Patent Application Publication 2016/0349362 (“Rohr”).
Regarding claim 1, Rohr teaches:
(Original) A method for providing feedback for map information using an integrated navigation solution for a device within a moving platform, the method comprising: (Rohr, paragraph 0020, “[0020] Other features of an Adaptive Positioning System (APS) of the present invention synthesize one or more unimodal positioning systems by utilizing a variety of different, complementary methods and sensor types to estimate the multimodal position of the object as well as the health/performance of the various sensors providing that position. [0067] Thus other sensor systems are likewise incorporated into APS. By feeding the enhanced position estimate into a real-time map-matching algorithm, APS can enhance sensor data elsewhere within the system and can also use the enhance position estimate to identify real-time changes in the environment.”; a positioning system that synthesizes multiple location systems into a multimodal position of an vehicle; in real-time, and to estimate the health/ performance of each subsystem).
a) obtaining motion sensor data from a sensor assembly of the device, b) obtaining radar measurements for the platform; (Rohr, figure 1, paragraph 0075, “[0075] The APS 100 includes a multimodal positional state estimator 120 which receives positional estimations from a plurality of positional sensors. In one embodiment of the present invention different positional sensors include: 1) range based estimation 130 such as GPS or UWB technology, as well as combinations of peer to peer (P2P) active ranging system such as P2P ultra-wideband radios, P2P ultra-low power Bluetooth, P2P acoustic a multimodal position estimator system that uses GPS (based on range estimations); dead reckoning (based on odometer); direct frame measurement (based on radar or LIDAR matching); bearing information (based on camera); range and bearing (based on Simultaneous Localization and Mapping - SLAM); and onboard inertial sensors (INS) to estimate an object’s position; in this rejection, Rohr’s “Dead Reckoning Sensors” have been interpreted as the claimed “motion sensor” and “motion sensor data”).

    PNG
    media_image1.png
    524
    758
    media_image1.png
    Greyscale

c) obtaining map information for an environment encompassing the platform; (Rohr, paragraph 0072, “[0025] In contrast, the depth image from the UWB Radar Depth Imagery System (URDIS) can make use of almost any feature already existing in the a map of an environment that can be retrieved for present location, that can be updated for a temporal deviation, and that can updated based on observed changes to the map environment. Paragraph 0091 describes a “heatmap” of an Ultra Wideband system. Paragraph 0006 discusses multiple maps used in object location. Paragraph 0095 discusses how different location systems have different maps for locating an object’s position).
d) generating an integrated navigation solution  (Rohr, paragraph 0078, “[0076] Each of these, and other positional sensor systems, creates, and provides to multimodal state estimator 120, a unimodal estimation 190 of an object’s position [0078] The APS of the present invention recognizes that an object’s actual position 210 is almost invariably different than the position estimated by one or more positional sensors. In this case the object’s actual position 120 is represented by a small dot surrounded by a triangle”; that the individual systems make their input into the multimodal state estimator 120 to generate a “best estimation” of an object’s actual position).
based at least in part on the obtained motion sensor data using a nonlinear state estimation technique, wherein the nonlinear state estimation technique comprises using a nonlinear measurement model for radar measurements, and wherein the generating comprises: (Rohr, paragraph 0082-0087, “[0082] In one embodiment of the that each unimodal system may have estimation error (i.e. a nonlinear measurement model which is defined by Applicant’s specification paragraph 0070 as a sensor based error) which is expressed as a particle of that sensor; that each particle can have its distinct health/fitness indicator; that the individual errors can be compared to other sensor errors and “graded” to produce a fitness of each sensor’s accuracy in estimating the object’s position; that the weighted solution can be used a better estimate of the actual location).
i) using the obtained motion sensor data in the nonlinear state estimation technique; and (Rohr, paragraph 0088, “[0088] Particle filter methodology is often used to solve nonlinear filtering problems arising in signal processing and Bayesian statistical inference.”; that the previously mentioned “particle filter” method of fusing sensors can determine motion sensor data using particle filters, which are nonlinear solutions).
ii) integrating the radar measurements directly by updating the nonlinear state estimation technique using the nonlinear measurement models and the map information; (Rohr, figure 2, paragraph 0074-0087, “[0074] The UWB depth radar provides a means to find invariant features for positioning purposes even when much of the rest of the environment may be moving. [0077] FIG. 2 represent a positional a system can receive multiple unimodal estimates; one of these unimodal particle filter estimates can be from the radar; that the estimates have different reliability and accuracy data; the multimodal system can isolate and ignore erroneous unimodal inputs; the system can then use the data, estimation, and map data from each unimodal sensor to provide an estimated integrated navigation solution with an estimated error. See paragraphs 0082-0087 for a discussion on “particle filters” used to remove estimates. See above for discussion on URDIS).

    PNG
    media_image2.png
    505
    608
    media_image2.png
    Greyscale

e) assessing the map information based at least in part on the integrated navigation solution and radar measurements; and f) providing feedback for the map information based on the assessment. (Rohr, paragraph 0026 & 0072-0075, “[0026] URDIS allows the APS system to reference organic, ubiquitous features in the world either as a priori contextual backdrops or as recent local-environment representations that can be used to reduce odometric drift and error until the next active landmark [0072] One novel aspect of the Invention is the use of URDIS modality as part of the dynamic positioning process. … This reference functions in the following ways: a) an a priori characterization of the environment by the URDIS sensor provides a contextual backdrop for positioning; b) an ongoing local environment representation uses the last N depth scans from the URDIS to create a brief temporal memory of the environment that can be used for tracking relative motion and c) the URDIS data can be used for identifying what is changing in the environment which allows those changes to be either added to the local environment map for future positioning purposes or discarded if they continue to move (in which case they are not useful for positioning).”; that an APS can use a dynamic URDIS and System of Systems to locate reference points; catalog these points into a map database; and update that map with new feedback from the APS and URDIS system).
Regarding claim 4, Rohr teaches:
(Currently Amended) The method of claim 1, wherein the nonlinear state estimation technique comprises at least one of: a) an error-state system model; (Rohr, figure 1, paragraph 0021-0028, “[0021] Most individual sensors have limitations that cannot be completely overcome. The embodiments of the present invention discussed below provide a way to mitigate individual sensor limitations through use of an adaptive positioning methodology that evaluates the current effectiveness of each sensor’s contribution to a positional estimation by iteratively comparing it with the other sensors currently used by the system. The APS creates a modular framework in which the sensor that each unimodal system may have an individually calculated position estimation and position error).
b) a total-state system model, wherein the integrated navigation solution is output directly by the total-state model; (Rohr, paragraph 0022-0023, “[0022] APS provides a means to intelligently fuse and filter disparate data to create a highly reliable, highly accurate positioning solution. … The system thereafter uses a multimodal estimator to identify a positional estimation based on the scatter-plot density of the of particles.”; that the unimodal position estimations are fed into a multimodal state estimator;).
c) a system model receiving input from an additional state estimation technique that integrates the motion sensor data, d) an error-state system model and wherein providing the integrated navigation solution comprises correcting an inertial mechanization output with the updated nonlinear state estimation technique; and. e) a system model receiving input from an additional state estimation technique that integrates the motion sensor data, and wherein the additional state estimation technique integrates any one or any combination of: i) inertial sensor data; ii) odometer or means for obtaining platform speed data; iii) pressure sensor data; iv) magnetometer data; and v) absolute navigational information. (Rohr, paragraph 0019, “[0019]Using this range data a localization module-which is communicatively coupled to the dead reckoning module and the time-of-flight module updates the object positional frame of reference based on the collected data. [0022]  is designed to use commonly-used sensors, such as dead reckoning, combined with sub-optimally utilized sensors such as GPS, with unique sensors, such as Ultra-Wideband (UWB), providing critical redundancy in areas where other sensors fail”; that the dead reckoning module is used to integrate the time-dependent sensor data into a position estimator; thus each unimodal input is received and correlated at the multimodal state estimator; erroneous states may be removed or minimized, and only the more accurate position estimations are included in the navigation solution).
Rohr teaches (Original) The method of claim 1, wherein assessing the map information is performed over successive epochs of radar measurements. (Rohr, figure 6, paragraph 0096 & 0109, “[0096] The use of map matching over multiple time steps allows APS to calculate changes in 2D or 3D motion and orientation in reference to the persistent 3D model. [0109] With a prediction in hand the system estimates 630 the position and state of the object as well as any uncertainly that may exist. Turning back to the prior example, the APS expects the object to have moved 1 meter but the new observation estimates that the vehicle has moved 1.1 meters. Uncertainty exist whether the new estimation is correct or whether the prediction is correct. Thus for each positional estimation, historical data is updated 640 and used in future estimation.”; that each successive radar measurement is incorporated into each successive position estimate using known reference positions, which is then used to update the successive map update and used in future estimations).
Regarding claim 6, Rohr teaches (Original) The method of claim 1, wherein assessing the map information comprises comparing objects detected using the radar measurements with objects from the map information. (Rohr, figure 6, paragraph 0096 & 0109, “[0096] The use of map matching over multiple time steps allows APS to calculate changes in 2D or 3D motion and orientation in reference to the persistent 3D model. [0109] With a prediction in hand the system estimates 630 the position and state of the object as well as any uncertainly that may exist. Turning back to the prior example, the APS expects the object to have moved 1 meter but the new observation estimates that the vehicle has moved 1.1 meters. Uncertainty exist whether the new estimation is correct or whether the prediction is correct. Thus for each positional estimation, historical data is updated 640 and used in future estimation.”; that each successive radar measurement is incorporated into each successive position estimate using known reference positions, which is then used to update the successive map update and used in future estimations).
Regarding claim 7, Rohr teaches:
(Original) The method of claim 6, wherein the comparing comprises at least one of: a) determining that at least one object detected using the radar measurements is missing from the map information; b) determining that at least one object from the map information is not detected by the radar measurements;  (Rohr, paragraph 0108-0113, “[0108] Before a positional estimation is determined the APS predicts 620 where the object is likely to be located or its state using measurements models for each sensor and historical data. [0109] With a prediction in hand the system estimates 630 the position and state of the object as well as any uncertainly that may exist. Turning back to the prior example, the APS expects the object to have moved 1 meter but the new observation estimates that the vehicle has moved 1.1 meters. Uncertainty exist whether the new estimation is correct or whether the prediction is correct. Thus for each positional estimation, historical data is updated 640 and used in future estimation.”; that the APS and URDIS systems, using particle filters, can determine when an object has moved (i.e. missing from first location and present at a second, new location); that the map can determine that the radar is in error when it doesn’t detect an existing object in the map).
c) determining a correspondence between an object detected using the radar measurements and an object from the map information; d) determining correspondence between an object detected using the radar measurements and an object from the map information, wherein the radar measurements indicate a difference in a characteristic of the corresponding objects; and e) determining correspondence between an object detected using the radar measurements and an object from the map information, wherein the radar measurements indicate a difference in a characteristic of the corresponding objects and the characteristic is at least one of position, orientation, dimension and reflected power. (Rohr, paragraph 0092, “[0092] The presentation invention also uses range measurements to both moving and stationary positioning landmarks as long as the position of the landmark is known. … Each of these can contribute to a coherent position estimate for the group. In this scheme each module/entity is essentially given a vote on its own position and each module can also contribute to a collaborative assessment of the validity of other modules position estimates. The APS dynamically balances dependence on active range an APS system that can independently use multiple sensors, cull the ranges from the sensor data, and then compare the independent range profiles to the map information to build independent map matching algorithms which are then compared to locate a vehicle in space).
Regarding claim 8, Rohr teaches:
(Original) The method of claim 1, wherein assessing the map information comprises at least one of: a) identifying at least one error in the map information; (Rohr, paragraph 0021-0026, “[0026] URDIS allows the APS system to reference organic, ubiquitous features in the world either as a priori contextual backdrops or as recent local-environment representations that can be used to reduce odometric drift and error until the next active landmark (i.e. another UWB module) can be located. Even if no other active landmark is identified, the use of URDIS and other UWB-radar systems offer the potential for dramatic improvements in positioning. [0021] Additionally, when a sensor’s accuracy is found to questionable, other sensors can be used to determine the relative health of that sensor by reconciling errors at each of a plurality of unimodal positional estimations.”; that a sub-system error in one sensor (i.e. the nonlinear measurement comprises a radar-related error) can be compensated or corrected when other sensors are combined in the ultimate location solution).
b) determining that at least one change has occurred in the map information; and c) determining an improvement for the map information. (Rohr, paragraph 0108-that the APS and URDIS systems, using particle filters, can determine when an object has moved (i.e. missing from first location and present at a second, new location); that the map can determine that the radar is in error when it doesn’t detect an existing object in the map).
Regarding claim 9, Rohr teaches:
(Original) The method of claim 8, wherein providing feedback for the map information comprises at least one of: a) wherein assessing the map information comprises identifying at least one error in the map information, marking at least one identified error in the map information; b) wherein assessing the map information comprises identifying at least one error in the map information, correcting at least one identified error in the map information; (Rohr, paragraph 0021-0026, “[0026] URDIS allows the APS system to reference organic, ubiquitous features in the world either as a priori contextual backdrops or as recent local-environment representations that can be used to reduce odometric drift and error until the next active landmark (i.e. another UWB module) can be located. Even if no other active landmark is identified, the use of URDIS and other UWB-radar systems offer the potential for dramatic improvements in positioning. [0021] Additionally, when a sensor’s accuracy is found to questionable, other sensors can be used to determine the relative health of that sensor by reconciling errors at each of a plurality of unimodal positional estimations.”; that a sub-system error in one sensor (i.e. the nonlinear measurement comprises a radar-related error) can be compensated or corrected when other sensors are combined in the ultimate location solution).
 c) wherein assessing the map information comprises determining that at least one change has occurred in the map information, marking at least one determined change in the map information; d) wherein assessing the map information comprises determining that at least one change has occurred in the map information, updating at least one determined change in the map information; e) rebuilding at least a portion of the map information for an area; f) wherein assessing the map information comprises determining an improvement for the map information, increasing resolution of at least a portion of the map information; g) wherein assessing the map information comprises determining an improvement for the map information, increasing resolution of at least a portion of the map information, wherein the increased resolution is based at least in part on the integrated navigation solution; h) wherein assessing the map information comprises determining an improvement for the map information, increasing accuracy of at least a portion of the map information; and i) wherein assessing the map information comprises determining an improvement for the map information, increasing accuracy of at least a portion of the map information, wherein the increased accuracy is based at least in part on the integrated navigation solution. (Rohr, paragraph 0108-0113, “[0108] Before a positional estimation is determined the APS predicts 620 where the object is likely to be located or its state using measurements models for each sensor and historical data. [0109] With a prediction in hand the system estimates 630 the position and state of the object as well as any uncertainly that may exist. Turning back to the prior example, the APS expects the object to have moved 1 meter but the new observation estimates that the vehicle has moved 1.1 meters. Uncertainty exist whether the new estimation is correct or whether the prediction is correct. Thus for each positional estimation, historical data is updated 640 and used in future estimation.”; that the APS and URDIS systems, using particle filters, can determine when an object has moved (i.e. missing from first location and present at a second, new location); that the map can determine that the radar is in error when it doesn’t detect an existing object in the map).
Regarding claim 10, Rohr teaches (Original) The method of claim 1, wherein assessing the map information comprises distinguishing between errors in the radar measurements and errors in the map information. (Rohr, paragraph 0048 and 0077, “[0048] The APS of the present invention creates a modular framework in which the sensor data from each sensor system can, in real time, be fully utilized when it is healthy, but also ignored or decremented when it is not found to be inaccurate or unreliable. Sensors other than the sensor being examined can be used to determine the relative health of the sensor in question and to reconcile errors. [0077] FIG. 2 is a graphic illustration of the positional estimation processes of the APS according to one embodiment of the present invention. FIG. 2 represent a positional estimation at an instant of time. As will be appreciated by one skilled in the art, the present invention’s estimation of an object’s position is iteratively and is continually updated based on determinations by each of a plurality of positional sensors.”; that each of the errors of each sensor can be evaluated against the system; that the system solution, discounting any sensor error can be used to update an object’s position).
Regarding claim 11, Rohr teaches (Original) The method of claim 1, further comprising integrating a source of absolute navigational information with the integrated navigation solution. (Rohr, figure 1, paragraph 0075, “[0075] The APS 100 includes a multimodal positional state estimator 120 which receives positional estimations from a plurality of positional sensors. In one embodiment of the present invention different positional sensors include: 1) range based estimation 130 such as GPS or UWB technology, as well as combinations of peer to peer (P2P) active ranging system such as P2P ultra-wideband radios, P2P ultra-low power Bluetooth, P2P acoustic ranging, etc.; 2) dead reckoning systems 160 using some combination of wheel encoders, inertial sensors, compasses and tilt sensors; 3) direct relative frame measurement 170 and optical feature-based positioning using some combination of lasers, cameras, stereo vision systems, multi-camera systems and IR/thermal imaging systems; 4) bearing that the multimodal position estimator can receive unimodal inputs from GPS (i.e. based on absolute navigation information); dead reckoning estimate (i.e. based on inertial sensors and odometers)).
Regarding claim 12, Rohr teaches (Original) The method of claim 1, further comprising integrating with the integrated navigation solution information from at least one of: a) an odometer or means for obtaining platform speed; b) a pressure sensor; and c) a magnetometer. (Rohr, figure 1, paragraph 0075, “[0075] The APS 100 includes a multimodal positional state estimator 120 which receives positional estimations from a plurality of positional sensors. In one embodiment of the present invention different positional sensors include: 1) range based estimation 130 such as GPS or UWB technology, as well as combinations of peer to peer (P2P) active ranging system such as P2P ultra-wideband radios, P2P ultra-low power Bluetooth, P2P acoustic ranging, etc.; 2) dead reckoning systems 160 using some combination of wheel encoders, inertial sensors, compasses and tilt sensors; 3) direct relative frame measurement 170 and optical feature-based positioning using some combination of lasers, cameras, stereo vision systems, multi-camera systems and IR/thermal imaging systems; 4) bearing based positional estimations 180 such as trilateration including optical and camera systems; 5) range and bearing estimations 140 such as LiDAR and SLAM; and 6) inertial sensing systems 150 using an inertial measuring unit. [0008] Commonly, the robot also has a form of odometer estimation on board as well, in which case the ranges and odometer can be fused in a Kalman filter.”; that the multimodal position estimator can receive unimodal inputs from GPS (i.e. based on absolute navigation information); dead reckoning estimate (i.e. based on inertial sensors and odometers)).
Regarding claim 13, Rohr teaches:
(Original) A system for providing feedback for map information using an integrated navigation solution for a device within a moving platform, comprising: (Rohr, a positioning system that synthesizes multiple location systems into a multimodal position of an vehicle; in real-time, and to estimate the health/ performance of each subsystem).
a) a device having a sensor assembly configured to output motion sensor data; b) a radar configured to output radar measurements for the platform; and (Rohr, figure 1, paragraph 0075, “[0075] The APS 100 includes a multimodal positional state estimator 120 which receives positional estimations from a plurality of positional sensors. In one embodiment of the present invention different positional sensors include: 1) range based estimation 130 such as GPS or UWB technology, as well as combinations of peer to peer (P2P) active ranging system such as P2P ultra-wideband radios, P2P ultra-low power Bluetooth, P2P acoustic ranging, etc.; 2) dead reckoning systems 160 using some combination of wheel encoders, inertial sensors, compasses and tilt sensors; 3) direct relative frame measurement 170 and optical feature-based positioning using some combination of lasers, cameras, stereo vision systems, multi-camera systems and IR/thermal imaging systems; 4) bearing based positional estimations 180 such as trilateration including optical and camera systems; 5) range and bearing estimations 140 such as LiDAR and SLAM; and 6) inertial sensing systems 150 using an inertial measuring unit.”; a multimodal position estimator system that uses GPS (based on range estimations); dead reckoning (based on odometer); direct frame measurement (based on radar or LIDAR matching); bearing information (based on camera); range and bearing (based on Simultaneous Localization and Mapping - SLAM); and onboard inertial sensors (INS) to estimate an object’s position; in this rejection, Rohr’s “Dead Reckoning Sensors” have been interpreted as the claimed “motion sensor” and “motion sensor data”).
c) at least one processor, coupled to receive the motion sensor data, the radar measurements, and  (Rohr, paragraph 0146, “[0146] As suggested above and in a preferred embodiment, the present invention can be implemented in software. Software programming code which embodies the present invention is typically accessed by a microprocessor from long-term, persistent storage media of some type, such as a flash drive or hard drive.”; that a computer with memory and a processor can implement each of the algorithms of Rohr’s teachings).
map information for an environment encompassing the platform, and operative to: (Rohr, paragraph 0072, “[0025] In contrast, the depth image from the UWB Radar Depth Imagery System (URDIS) can make use of almost any feature already existing in the environment. [0072] One novel aspect of the Invention is the use of URDIS modality as part of the dynamic positioning process. … This reference functions in the following ways: a) an a priori characterization of the environment by the URDIS sensor… b) an ongoing local environment representation uses the last N depth scans from the URDIS to create a brief temporal memory … and c) the URDIS data can be used for identifying what is changing in the environment which allows those changes to be either added to the local environment map. [0095] Within the depth imagery category, each sensor modality has an appropriate filtering mechanism tailored to that modality (i.e. LiDAR, UWB Radar, stereo vision, etc.). After the filtering is finished a map matching algorithm is used to match the current scan into a semi-permanent 3D model of the local environment.”; a map of an environment that can be retrieved for present location, that can be updated for a temporal deviation, and that can updated based on observed changes to the map environment. Paragraph 0091 describes a “heatmap” of an Ultra Wideband system. Paragraph 0006 discusses multiple maps used in object location. Paragraph 0095 discusses how different location systems have different maps for locating an object’s position
i) generate an integrated navigation solution (Rohr, paragraph 0078, “[0076] Each of these, and other positional sensor systems, creates, and provides to multimodal state estimator 120, a unimodal estimation 190 of an object’s position [0078] The APS of the present invention recognizes that an object’s actual position 210 is almost invariably different than the position estimated by one or more positional sensors. In this case the object’s actual position 120 is represented by a small dot surrounded by a triangle”; that the individual systems make their input into the multimodal state estimator 120 to generate a “best estimation” of an object’s actual position).
based at least in part on the motion sensor data using a nonlinear state estimation technique, wherein the nonlinear state estimation technique comprises using a nonlinear measurement model for radar measurements, and wherein the at least one processor generates the integrated navigation solution by: (Rohr, paragraph 0082-0087, “[0082] In one embodiment of the present invention, each of these unimodal estimations, each of which are arrived using a fusion of data collected by a plurality of sensors are treated as particles in a multimodal positional estimation state. [0083] Thus we can measure the health or fitness of the sensor in its determination of a particular positional estimation. We also understand the relationship between what we want to know, the position of the object, and the measurement or the fitness of a sensor. [0085] For each particle, or unimodal estimation we can evaluate how likely it is to be the correct position. Each particle or estimation can be given a weight or fitness score as to how likely it is indeed the position of our object. [0087] One embodiment of the present invention uses each positional state with a fitness score as a particle and thereafter applies particle filters. An algorithm places a score as to the fitness of each sensor’s ability to estimate the position of the object by way of a particle.”; that each unimodal system may have estimation error (i.e. a nonlinear measurement model which is defined by Applicant’s specification paragraph 0070 as a sensor based error) which is expressed as a particle of that sensor; that each particle can have its distinct health/fitness indicator; that the individual errors can be compared to other sensor errors and “graded” to produce a fitness of each sensor’s accuracy in estimating the object’s position; that the weighted solution can be used a better estimate of the actual location).
A) using the obtained motion sensor data in the nonlinear state estimation technique; and (Rohr, paragraph 0088, “[0088] Particle filter methodology is often used to solve nonlinear filtering problems arising in signal processing and Bayesian statistical inference.”; that the previously mentioned “particle filter” method of fusing sensors can determine motion sensor data using particle filters, which are nonlinear solutions).
B) integrating the radar measurements directly by updating the nonlinear state estimation technique using the nonlinear measurement models and the map information; and (Rohr, figure 2, paragraph 0074-0087, “[0074] The UWB depth radar provides a means to find invariant features for positioning purposes even when much of the rest of the environment may be moving. [0077] FIG. 2 represent a positional estimation at an instant of time. As will be appreciated by one skilled in the art, the present invention’s estimation of an object’s position is iteratively and is continually updated based on determinations by each of a plurality of positional sensors. [0078] In this case the object’s actual position 120 is represented by a small dot surrounded by a triangle. The remaining geometric figures represent each sensor’s unimodal estimation of the object’s position. [0082] In one embodiment of the present invention, each of these unimodal estimations, each of which are arrived using a fusion of data collected by a plurality of sensors are treated as particles in a multimodal positional estimation state. A particle filter is then applied to determine a multimodal estimation of the position of the object.”; a system can receive multiple unimodal estimates; one of these unimodal particle filter estimates can be from the radar; that the estimates have different reliability and accuracy data; the multimodal system can isolate and ignore erroneous unimodal inputs; the system can then use the data, estimation, and map data from each unimodal sensor to provide an estimated integrated navigation solution with an estimated error. See paragraphs 0082-0087 for a discussion on “particle filters” used to remove estimates. See above for discussion on URDIS
ii) assess the map information based at least in part on the integrated navigation solution and radar measurements; and iii) provide feedback for the map information based at least in part on the assessment. (Rohr, paragraph 0026 & 0072-0075, “[0026] URDIS allows the APS system to reference organic, ubiquitous features in the world either as a priori contextual backdrops or as recent local-environment representations that can be used to reduce odometric drift and error until the next active landmark [0072] One novel aspect of the Invention is the use of URDIS modality as part of the dynamic positioning process. … This reference functions in the following ways: a) an a priori characterization of the environment by the URDIS sensor provides a contextual backdrop for positioning; b) an ongoing local environment representation uses the last N depth scans from the URDIS to create a brief temporal memory of the environment that can be used for tracking relative motion and c) the URDIS data can be used for identifying what is changing in the environment which allows those changes to be either added to the local environment map for future positioning purposes or discarded if they continue to move (in which case they are not useful for positioning).”; that an APS can use a dynamic URDIS and System of Systems to locate reference points; catalog these points into a map database; and update that map with new feedback from the APS and URDIS system).
Regarding claim 15, Rohr teaches:
(Currently Amended) The system of claim 13, wherein the nonlinear state estimation technique comprises at least one of: a) an error-state system model; (Rohr, figure 1, paragraph 0021-0028, “[0021] Most individual sensors have limitations that cannot be completely overcome. The embodiments of the present invention discussed below provide a way to mitigate individual sensor limitations through use of an adaptive positioning methodology that evaluates the current effectiveness of each sensor’s contribution to a positional estimation by iteratively comparing it with the other sensors currently used by the system. The APS creates a modular framework in which that each unimodal system may have an individually calculated position estimation and position error).
b) a total-state system model, wherein the integrated navigation solution is output directly by the total-state model;  (Rohr, paragraph 0022-0023, “[0022] APS provides a means to intelligently fuse and filter disparate data to create a highly reliable, highly accurate positioning solution. … The system thereafter uses a multimodal estimator to identify a positional estimation based on the scatter-plot density of the of particles.”; that the unimodal position estimations are fed into a multimodal state estimator;).
c) a system model receiving input from an additional state estimation technique that integrates the motion sensor data, d) an error-state system model and wherein providing the integrated navigation solution comprises correcting an inertial mechanization output with the updated nonlinear state estimation technique; and. e) a system model receiving input from an additional state estimation technique that integrates the motion sensor data, and wherein the additional state estimation technique integrates any one or any combination of: i) inertial sensor data, ii) odometer or means for obtaining platform speed data; iii) pressure sensor data; iv) magnetometer data; and v) absolute navigational information. (Rohr, paragraph 0019, “[0019]Using this range data a localization module-which is communicatively coupled to the dead reckoning module and the time-of-flight module updates the object positional frame of reference based on the collected data. [0022]  is designed to use commonly-used sensors, such as dead reckoning, combined with sub-optimally utilized sensors such as GPS, with unique sensors, such as Ultra-Wideband (UWB), providing critical redundancy in areas where other sensors fail”; that the dead reckoning module is used to integrate the time-dependent sensor data into a position estimator; thus each unimodal input is received and correlated at the multimodal state estimator; erroneous states may be removed or minimized, and only the more accurate position estimations are included in the navigation solution).
Rohr teaches:
(Original) The system of claim 13, wherein the at least one processor is operative to provide feedback for the map information by performing at least one of: a) correcting at least one identified error in the map information; (Rohr, paragraph 0021-0026, “[0026] URDIS allows the APS system to reference organic, ubiquitous features in the world either as a priori contextual backdrops or as recent local-environment representations that can be used to reduce odometric drift and error until the next active landmark (i.e. another UWB module) can be located. Even if no other active landmark is identified, the use of URDIS and other UWB-radar systems offer the potential for dramatic improvements in positioning. [0021] Additionally, when a sensor’s accuracy is found to questionable, other sensors can be used to determine the relative health of that sensor by reconciling errors at each of a plurality of unimodal positional estimations.”; that a sub-system error in one sensor (i.e. the nonlinear measurement comprises a radar-related error) can be compensated or corrected when other sensors are combined in the ultimate location solution).
b) updating at least one determined change in the map information; and c) improving the map information. (Rohr, paragraph 0108-0113, “[0108] Before a positional estimation is determined the APS predicts 620 where the object is likely to be located or its state using measurements models for each sensor and historical data. [0109] With a prediction in hand the system estimates 630 the position and state of the object as well as any uncertainly that may exist. Turning back to the prior example, the APS expects the object to have moved 1 meter but the new observation estimates that the vehicle has moved 1.1 meters. Uncertainty exist whether the new estimation is correct or whether the prediction is correct. Thus for each positional estimation, historical data is updated 640 and used in future estimation.”; that the APS and URDIS systems, using particle filters, can determine when an object has moved (i.e. missing from first location and present at a second, new location); that the map can determine that the radar is in error when it doesn’t detect an existing object in the map).
Rohr teaches (Original) The system of claim 13, wherein the sensor assembly includes an accelerometer and a gyroscope. (Rohr, paragraph 0015, “[0015] Inertial navigation units (INUs), consisting of accelerometers, gyroscopes and magnetometers, may be employed to track an individual node’s position and orientation over time.”; that a motions sensing sensor can comprise an accelerometer and gyroscope).
Regarding claim 19, Rohr teaches (Original) The system of claim 13, further comprising a source of absolute navigational information. (Rohr, figure 1, paragraph 0075, “[0075] The APS 100 includes a multimodal positional state estimator 120 which receives positional estimations from a plurality of positional sensors. In one embodiment of the present invention different positional sensors include: 1) range based estimation 130 such as GPS or UWB technology, as well as combinations of peer to peer (P2P) active ranging system such as P2P ultra-wideband radios, P2P ultra-low power Bluetooth, P2P acoustic ranging, etc.; 2) dead reckoning systems 160 using some combination of wheel encoders, inertial sensors, compasses and tilt sensors; 3) direct relative frame measurement 170 and optical feature-based positioning using some combination of lasers, cameras, stereo vision systems, multi-camera systems and IR/thermal imaging systems; 4) bearing based positional estimations 180 such as trilateration including optical and camera systems; 5) range and bearing estimations 140 such as LiDAR and SLAM; and 6) inertial sensing systems 150 using an inertial measuring unit. [0008] Commonly, the robot also has a form of odometer estimation on board as well, in which case the ranges and odometer can be fused in a Kalman filter.”; that the multimodal position estimator can receive unimodal inputs from GPS (i.e. based on absolute navigation information); dead reckoning estimate (i.e. based on inertial sensors and odometers)).
Regarding claim 20, Rohr teaches (Original) The system of claim 13, further comprising any one or any combination of: a) an odometer or means for obtaining platform speed; b) a pressure sensor; c) a magnetometer. (Rohr, figure 1, paragraph 0075, “[0075] The APS 100 includes a multimodal positional state estimator 120 which receives positional estimations from a plurality of positional sensors. In one embodiment of the present invention different positional sensors include: 1) that the multimodal position estimator can receive unimodal inputs from GPS (i.e. based on absolute navigation information); dead reckoning estimate (i.e. based on inertial sensors and odometers)).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
s 2, 3, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rohr in view of Kudrynski, et al, U. S. Patent Application Publication 2019/0003838 (“Kudrynski”).
Regarding claim 2, Rohr teaches (Original) The method of claim 1.
Rohr teaches:
wherein the measurement model comprises at least one of: a) a radar range-based model  (Rohr, paragraph 0059, “[0059] In the interest of clarity, and for purposes of the present invention, “unimodal” is a probability distribution which has a single mode. A normal distribution is unimodal. As applied to the present invention a unimodal positional estimate is one that a single or unified estimation of the position of an object.”; each sensor can have a Gaussian, normal distribution of its position estimation, as cited above the positions estimates include range, azimuth and velocity components).
based at least in part on a probability distribution of measured ranges using an estimated state of the platform and the map information; (Rohr, paragraph 0089, “[0089] Particle filtering methodology uses a genetic type mutation-selection sampling approach, with a set of particles (also called individuals, or samples) to represent the posterior distribution of some stochastic process given some noisy and/or partial observations. The state-space model can be nonlinear and the initial state and noise distributions can take any form required.”; each particle (which is related to each sample parameter measured by each sensor) has a probability distribution; that the model for each can be nonlinear and processed for noise or partial observations).
Rohr does not explicitly teach:
b) a radar nearest object likelihood model based at least in part on a probability distribution of distance to an object detected using the radar measurements, an estimated state of the platform and a nearest object identification from the map information;
c) a radar map matching model based at least in part on a probability distribution derived by correlating a global map derived from the map information to a local map generated using the radar measurement and an estimated state of the platform; and d) a radar closed-form model based at least in part on a relation between an estimated state of the platform and ranges to objects from the map information derived from the radar measurements..
Kudrynski teaches:
b) a radar nearest object likelihood model based at least in part on a probability distribution of distance to an object detected using the radar measurements, an estimated state of the platform and a nearest object identification from the map information; (Kudrynski, paragraph 0170, “[0170] For example, the localization reference data may be based upon a reference scan using a variety of sensor types, including a laser scanner, camera and radar scanner. [0173] For example, where the reference data is based upon data obtained from a laser scanner and a radar scanner, and the vehicle has only a radar scanner, the radar reflectivity value may be used to select those points for inclusion in the 3D point cloud that would be expected to be sensed by the radar scanner of the vehicle. [0288] As described above, the pixels of the depth map data for the localization reference data include a depth channel … and a third channel includes data indicative of a radar reflectivity of the object at the pixel position. [0289] Each pixel has a position corresponding to a particular distance along the road reference line (x-direction), and a height above the road reference line (y-direction). …  In a third channel c3, the pixel may have a radar reflectivity value indicative of a mean local reflectivity of radar points at around c1 distance from the reference plane.”; that a radar scanner can collect data; that the data from the radar 3D point cloud can be used for precise location; that the closest data from the point cloud can be used to determine the closest item to a vehicle, such as a tree in front of a building; that the measurements can be used in positioning a vehicle in space).
c) a radar map matching model based at least in part on a probability distribution derived by correlating a global map derived from the map information to a local map generated using the radar measurement and an estimated state of the platform; and d) a radar closed-form model based at least in part on a relation between an estimated state of the platform and ranges to objects from the map information derived from the radar measurements. (Kudrynski, paragraph 0277, 0295-0299, “[0277] Accordingly, it will be appreciated, that the positioning information, e.g. the depth maps (or images), is always available (even if no sharp objects are available in the surroundings), compact (storing whole world’s road network is possible), and enables precision comparable or even better than other approaches. [0279] As discussed above, vehicles equipped with front or side-mounted horizontally mounted laser scanner sensors are able to generate, in real time, 2D planes similar to those of the localisation reference data. … Longitudinal vehicle localisation is obtained by applying an average non-negative normalized cross-correlation (NCC) operation calculated in overlapping moving windows on images  [0295] FIG. 20A illustrates a reference depth map, i.e. image, and a corresponding depth map or image based on real time sensor data from a vehicle that may be compared to determine a lateral offset alignment of the depth maps.”; that a digital map is available, that the digital map “point cloud” can be compared to radar returns “point cloud” to provide a vehicle location in space; because this uses a radar map database as the reference and uses a statistical model of the actual radar data - it is considered a “closed-mode” in accordance with Applicant’s specification using a moving vehicle as a platform, which uses the radar and vehicle information to create the local map).
In view of the teachings of Kudrynski it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kudrynski to Rohr at the time the application was filed in order to improve methods of determining the position of a device and vehicle using a fused solution obtained from GPS, radar, camera and LIDAR sensors (paragraph 0253-0255). Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Kudrynski to Rohr before the effective filing date of the claimed invention in order to combine Kudrynski’s multimodal sensors into a precise location using a probability model of the closest object with Rohr’s multimodal sensors into a precise location using probability models.  The probability models from Kudrynski and Rohr merely perform the 
Regarding claim 3, Rohr, as modified by Kudrynski, teaches (Original) The method of claim 2.
Rohr further teaches wherein the nonlinear measurement model further comprises models for radar-related errors comprising any one or any combination of environmental errors, sensor-based errors and dynamic errors. (Rohr, paragraph 0021-0026, “[0026] URDIS allows the APS system to reference organic, ubiquitous features in the world either as a priori contextual backdrops or as recent local-environment representations that can be used to reduce odometric drift and error until the next active landmark (i.e. another UWB module) can be located. Even if no other active landmark is identified, the use of URDIS and other UWB-radar systems offer the potential for dramatic improvements in positioning. [0021] Additionally, when a sensor’s accuracy is found to questionable, other sensors can be used to determine the relative health of that sensor by reconciling errors at each of a plurality of unimodal positional estimations.”; that a sub-system error in one sensor (i.e. the nonlinear measurement comprises a radar-related error) can be compensated or corrected when other sensors are combined in the ultimate location solution).
Regarding claim 14, Rohr teaches (Original) The system of claim 13.
Rohr teaches:
wherein the measurement model comprises at least one of: a) a radar range-based model  (Rohr, paragraph 0059, “[0059] In the interest of clarity, and for purposes of the present invention, “unimodal” is a probability distribution which has a single mode. A normal distribution is unimodal. As applied to the present invention a unimodal positional estimate is one that a single or unified estimation of the position of an object.”; each sensor can have a Gaussian, normal distribution of its position estimation, as cited above the positions estimates include range, azimuth and velocity components
based at least in part on a probability distribution of measured ranges using an estimated state of the platform and the map information; (Rohr, paragraph 0089, “[0089] Particle filtering methodology uses a genetic type mutation-selection sampling approach, with a set of particles (also called individuals, or samples) to represent the posterior distribution of some stochastic process given some noisy and/or partial observations. The state-space model can be nonlinear and the initial state and noise distributions can take any form required.”; each particle (which is related to each sample parameter measured by each sensor) has a probability distribution; that the model for each can be nonlinear and processed for noise or partial observations).
Rohr does not explicitly teach:
b) a radar nearest object likelihood model based at least in part on a probability distribution of distance to an object detected using the radar measurements, an estimated state of the platform and a nearest object identification from the map information; 
c) a radar map matching model based at least in part on a probability distribution derived by correlating a global map derived from the map information to a local map generated using the radar measurement and an estimated state of the platform; and d) a radar closed-form model based at least in part on a relation between an estimated state of the platform and ranges to objects from the map information derived from the radar measurements..
Kudrynski teaches:
b) a radar nearest object likelihood model based at least in part on a probability distribution of distance to an object detected using the radar measurements, an estimated state of the platform and a nearest object identification from the map information;  (Kudrynski, paragraph 0170, “[0170] For example, the localization reference data may be based upon a reference scan using a variety of sensor types, including a laser scanner, camera and radar scanner. [0173] For example, where the reference data is based upon data obtained from a laser scanner and a radar scanner, that a radar scanner can collect data; that the data from the radar 3D point cloud can be used for precise location; that the closest data from the point cloud can be used to determine the closest item to a vehicle, such as a tree in front of a building; that the measurements can be used in positioning a vehicle in space).
c) a radar map matching model based at least in part on a probability distribution derived by correlating a global map derived from the map information to a local map generated using the radar measurement and an estimated state of the platform; and d) a radar closed-form model based at least in part on a relation between an estimated state of the platform and ranges to objects from the map information derived from the radar measurements. (Kudrynski, paragraph 0277, 0295-0299, “[0277] Accordingly, it will be appreciated, that the positioning information, e.g. the depth maps (or images), is always available (even if no sharp objects are available in the surroundings), compact (storing whole world’s road network is possible), and enables precision comparable or even better than other approaches. [0279] As discussed above, vehicles equipped with front or side-mounted horizontally mounted laser scanner sensors are able to generate, in real time, 2D planes similar to those of the localisation reference data. … Longitudinal vehicle localisation is obtained by applying an average non-negative normalized cross-correlation (NCC) operation calculated in overlapping moving windows on images  [0295] FIG. 20A illustrates a reference depth that a digital map is available, that the digital map “point cloud” can be compared to radar returns “point cloud” to provide a vehicle location in space; because this uses a radar map database as the reference and uses a statistical model of the actual radar data - it is considered a “closed-mode” in accordance with Applicant’s specification using a moving vehicle as a platform, which uses the radar and vehicle information to create the local map).
In view of the teachings of Kudrynski it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kudrynski to Rohr at the time the application was filed in order to improve methods of determining the position of a device and vehicle using a fused solution obtained from GPS, radar, camera and LIDAR sensors (paragraph 0253-0255). Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Kudrynski to Rohr before the effective filing date of the claimed invention in order to combine Kudrynski’s multimodal sensors into a precise location using a probability model of the closest object with Rohr’s multimodal sensors into a precise location using probability models.  The probability models from Kudrynski and Rohr merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rohr in view of Meyer, T., U. S. Patent Application Publication 2004/0140405 (“Meyer”).
Rohr teaches (Original) The system of claim 17.
Rohr does not explicitly teach wherein the sensor assembly is implemented as a Micro Electro Mechanical System (MEMS)..
Meyer teaches wherein the sensor assembly is implemented as a Micro Electro Mechanical System (MEMS). (Meyer, paragraph 0044, “[0044] The accelerometers are preferably of the microelectronic type in which a pendulum is etched from a silicon substrate between conductive capacitor that MEMS are well known in the art and can be used in place of conventional pendulum type accelerometers in a motions sensing device).
In view of the teachings of Meyer it would have been obvious for a person of ordinary skill in the art to apply the teachings of Meyer to Rohr at the time the application was filed in order to provide timely a timely accurate autonomous train location with sufficient accuracy to apply track switch decisions.
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4, 7-20, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/420,143 in view of Rohr. Claims 4 and 15 do incorporate new material, however because the new material is stated as an alternative, they have been rejected because the previously listed alternatives of 16/420,143 are nearly identical.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 


/Donald HB Braswell/             Examiner, Art Unit 3648